Citation Nr: 1037404	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  05-32 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for peripheral 
neuropathy.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for rheumatoid 
arthritis.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his nephew


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from March 1968 until March 1971.  

This appeal comes before the Board of Veterans' Appeals (BVA or 
Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Jackson, Mississippi.

The Veteran presented testimony at a March 2008 hearing before 
the undersigned Veterans Law Judge, via videoconference.  A 
transcript of that proceeding is associated with the claims 
folder (contained in Volume 9).

These matters were previously before the Board, and adjudicated 
in a decision dated August 13, 2008 (Volume 9).  In that 
decision, the Board denied an increased rating for hemorrhoids, 
denied an earlier effective date for the award of a 10 percent 
rating for hemorrhoids, denied special monthly pension based on 
the need for aid and attendance, and denied applications to 
reopen claims seeking service connection for a shell fragment 
wound of the right foot, diabetes mellitus, peripheral 
neuropathy, glaucoma, rheumatoid arthritis, and Sjogren's 
syndrome.  

The Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (the Court).  In an Order dated 
October 1, 2009, pursuant to a Joint Motion for Partial Remand 
(Joint Motion)(Volume 9), the Court vacated that portion of the 
Board's August 2008 decision that denied the application to 
reopen claims seeking service connection for diabetes mellitus, 
peripheral neuropathy, and rheumatoid arthritis, and remanded 
those matters back to the Board for development consistent with 
the Joint Motion.  The appeal as to the remaining issues was 
dismissed.  

The reopened claims seeking service connection for diabetes 
mellitus, peripheral neuropathy, and rheumatoid arthritis, are 
addressed in the REMAND below and are therein REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In an unappealed September 2004 rating decision, the RO 
denied service connection for diabetes mellitus and peripheral 
neuropathy. 

2.  The evidence associated with the claims file subsequent to 
the September 2004 rating decision relates to an unestablished 
fact necessary to substantiate those claims, raises a reasonable 
possibility of substantiating them, and is neither cumulative nor 
redundant of evidence of record in September 2004.  

3.  In an unappealed January 2005 rating decision, the RO denied 
a claim seeking service connection for rheumatoid arthritis.  

4.  The evidence associated with the claims file subsequent to 
the January 2005 rating decision relates to an unestablished fact 
necessary to substantiate the claim, raises a reasonable 
possibility of substantiating it, and is neither cumulative nor 
redundant of evidence of record in January 2005.  


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim seeking service 
connection for diabetes mellitus are met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

2.  The criteria for reopening the claim seeking service 
connection for peripheral neuropathy are met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for reopening the claim seeking service 
connection for rheumatoid arthritis are met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to the claim on appeal, the RO last denied a claim seeking 
service connection for diabetes mellitus and peripheral 
neuropathy in a September 2004 rating decision (Volume 8).  At 
the time of the September 2004 decision, the medical evidence of 
record consisted of service treatment records, VA outpatient 
records, and private treatment records.  

The service records showed that the Veteran served in Vietnam 
during the Vietnam War, but they contained no reference to 
diabetes mellitus or peripheral neuropathy.  The post-service 
records contained references to diabetes mellitus beginning in 
2001, as well as associated peripheral neuropathy, but did not 
confirm a diagnosis of diabetes mellitus, Type II, or acute or 
subacute peripheral neuropathy, for purposes of the presumptive 
provisions, and did not relate diagnoses of other types of 
diabetes mellitus or peripheral neuropathy to service.  

As the Veteran did not initiate an appeal of that decision (see 
38 C.F.R. § 20.200 (2008)), it is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).  However, VA may 
reopen and review a claim that has been previously denied if new 
and material evidence is submitted by or on behalf of a veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran applied to reopen the previously denied claims in 
June 2005 (Volume 8).  Regarding applications to reopen filed on 
or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency decision 
makers and "material" evidence as evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final denial of 
the claim(s) sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Evidence received since the September 2004 Board decision 
includes the report of VA examination in January 2010 (Volume 
12).  That report confirms a diagnosis of diabetes mellitus, Type 
II, and provides the opinion that this diagnosis was more likely 
related to the Veteran's Prednisone use versus Agent Orange 
exposure, but that Agent Orange should be considered in the 
acceleration of the disease process.

As the January 2010 examination report includes a confirmed 
diagnosis of diabetes mellitus Type II, an element that was 
absent from the record at the time of the September 2004 
decision, it relates to an unestablished fact necessary to 
substantiate the claim, and is not cumulative.  Moreover, as the 
opinion holds out the potential for a relationship between 
diabetes mellitus and service, it raises a reasonable possibility 
of substantiating the claim.  As such, the criteria for reopening 
the claim seeking service connection for diabetes mellitus are 
met.  

Regarding peripheral neuropathy, the record in September 2004 
included evidence linking the peripheral neuropathy to diabetes 
mellitus.  Moreover, the January 2010 examination report links 
the diagnosis of multifocal motor neuropathy to a confirmed 
diagnosis of diabetes mellitus, Type II.  This claim was 
previously denied, in part, on the basis that diabetes mellitus 
was not service-connected.  

As such, the January 2010 examination report is new and material 
as to that claim as well, and the criteria for reopening of the 
claim seeking service connection for peripheral neuropathy are 
also met.  

The Board will address these claims further in the Remand, below.  
The Board also notes that, as the bases for the Court's remand of 
these claims involve the Board's decision not to reopen these 
claims in August 2008, the Board's decision here resolves any 
remand issues involving these claims. 

Turning to the application to reopen the claim seeking service 
connection for rheumatoid arthritis, prior to the claim on 
appeal, the RO last denied such a claim in a January 2005 rating 
decision (Volume 8).  At the time of the January 2005 decision, 
the medical evidence of record consisted of service treatment 
records, VA outpatient records, private treatment records, 
including a June 1997 letter from C.M.K., M.D. (Volume 4), which 
references a 30-year history of arthritis, as well as the report 
of a VA examination in February 1994 (Volume 3).  

In denying the rheumatoid arthritis claim, the RO in January 2005 
noted that the evidence of record established a current 
disability of rheumatoid arthritis, but did not show that such 
disability was incurred in service.  The medical records then 
associated with the claims file first documented arthritis in 
approximately 1990, about two decades following the Veteran's 
separation from service.  

As the Veteran did not initiate an appeal of that decision (see 
38 C.F.R. § 20.200 (2009)), notwithstanding a finding of new and 
material evidence under 38 C.F.R. § 3.156(b), it is final as to 
the evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.  However, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

In addition, as noted above, new and material evidence received 
within a year of the January 2005 decision will be considered as 
having been filed in connection with the claim which was pending 
at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

The evidence received since January 2005 includes additional VA 
treatment records and records obtained from SSA.  However, none 
of these records is material for purposes of reopening the claim, 
as none addresses the question of whether rheumatoid arthritis is 
medically related to service - the central question underlying 
the claim for service connection.  

Many records submitted are merely duplicate copies of records 
already in the claim file, and are by definition, cumulative.  
However, a letter dated in March 2010, received at the Board in 
September 2010, from a physician at the VA primary care clinic in 
Memphis, Tennessee, includes a nominal opinion regarding the 
etiology of the Veteran's rheumatoid arthritis.  The physician 
wrote that Agent Orange has been associated with autoimmune 
disease, and that the Veteran's rheumatoid arthritis "can be" 
associated with his Vietnam War experience and exposure to Agent 
Orange.

As this evidence addresses the unestablished fact of nexus, and 
provides a reasonable possibility of substantiating the 
underlying claim, the Board concludes that new and material 
evidence to reopen the claim seeking service connection for 
rheumatoid arthritis has been received.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

However, as the Board is granting the applications to reopen 
claims seeking service connection for diabetes mellitus, 
peripheral neuropathy, and rheumatoid arthritis, those matters 
are substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).


ORDER

The application to reopen the claim seeking service connection 
for diabetes mellitus is granted.  

The application to reopen the claim seeking service connection 
for peripheral neuropathy is granted.  

The application to reopen the claim seeking service connection 
for rheumatoid arthritis is granted.  


REMAND

The report of VA examination in January 2010 established a 
diagnosis of diabetes mellitus, Type II, and concluded that the 
diagnosis was more likely related to the Veteran's Prednisone use 
versus Agent Orange exposure.  Prednisone has been prescribed to 
treat nonservice-connected respiratory complaints.  

The examiner reasoned that the Veteran did not receive a 
diagnosis or have pertinent findings (polydipsia, polyphagia) 
during service; he continued that the Veteran was prescribed 
Prednisone for respiratory complaints and has been on it since as 
early as 1998, and diabetes was not diagnosed until 2001.  
However, the examiner acknowledged that the Veteran did spend 
time in Vietnam in a zone with potential for Agent Orange 
exposure, and that Agent Orange should be considered in the 
acceleration of the disease process.  He did not elaborate on 
this last statement.

As the Veteran's exposure to Agent Orange substantially predated 
his use of Prednisone and his diagnosis with diabetes mellitus, 
Type II, the examiner's statement regarding acceleration of the 
disease process does not appear to raise an issue of aggravation 
of a preexisting disorder.  However, his statement does still 
appear to impact on causation of the current disability.  

Moreover, it is unclear from the statement "should be 
considered" whether this was even intended to be a conclusive 
statement regarding causation.  In any case, a supplemental 
opinion addressing this statement is necessary before the Board 
can reach a decision on the claim.  

As the claim seeking service connection for peripheral neuropathy 
depends substantially on the outcome of the claim seeking service 
connection for diabetes mellitus, those issues are inextricably 
intertwined, and adjudication of the peripheral neuropathy claim 
will be deferred pending the following development.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other should not be 
subject to piecemeal decision-making or appellate litigation).

Regarding rheumatoid arthritis, the March 2010 opinion, while 
suggesting the possibility of a relationship between the 
Veteran's rheumatoid arthritis and Agent Orange exposure in 
service, is ultimately inconclusive, as demonstrated by the use 
of the term "can be."  Medical evidence which merely indicates 
that the particular disorder "may or may not" be related, is 
too speculative in nature to establish the presence of said 
disorder or the relationship thereto.  Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  Thus, while this opinion is adequate to 
reopen the claim, it is not adequate to support a grant of 
service connection.

However, the opinion does provide a basis for obtaining a VA 
examination and opinion regarding nexus.  The VCAA and its 
implementing laws and regulations provide, generally, that an 
examination or opinion is necessary if the evidence of record 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability; 
and establishes that the veteran suffered an injury or disease in 
service; indicates that the claimed disability or symptoms may be 
associated with the established injury, or disease in service or 
with another service-connected disability, but does not contain 
sufficient medical evidence for the Secretary to make a decision 
on the claim.  See 38 C.F.R. § 3.159(c)(4).  

The threshold for finding that there "may" be a nexus between 
current disability or persistent or recurrent symptoms of 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.

The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.

Here, the March 2010 opinion meets the low threshold for 
affording the Veteran a VA examination.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Obtain a supplemental opinion from the 
examiner who conducted the January 2010 VA 
aid and attendance examination.  If the 
examiner is not available, obtain an opinion 
from another medical professional.  

If the reviewer determines that additional 
examination of the Veteran is necessary to 
provide a reliable opinion, such examination 
should be scheduled.  However, the Veteran 
should not be required to report for another 
examination as a matter of course, if it is 
not found to be necessary.  

The claims folder must be made available to 
and reviewed by the reviewer/examiner.  

The reviewer/examiner is asked to provide an 
opinion as to the causal role, if any, played 
by exposure to herbicides in Vietnam, during 
the Veteran's service, to his current 
diabetes mellitus, Type II, or in the 
"acceleration" of the disease process.  

If diabetes mellitus is found to have been 
accelerated either in onset or severity by 
exposure to herbicides, this finding should 
be explained in terms of the medical evidence 
and literature and/or generally accepted 
medical principles.  

The opinion should be stated in terms of 
whether there is at least a 50 percent 
likelihood of a relationship.

2.  Afford the Veteran an examination to 
determine the nature and etiology of his 
rheumatoid arthritis.  The claims folders 
must be made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.

Based upon the examination results and the 
review of the claims file, the examiner 
should provide an opinion as to whether there 
is a 50 percent or better probability that 
rheumatoid arthritis is related to service.  
The supporting rationale for all opinions 
expressed must also be provided.

3.  Readjudicate the claims on appeal.  If 
any benefit sought on appeal is not granted 
to the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  The 
case should then be returned to the Board for 
further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


